Citation Nr: 1508751	
Decision Date: 02/27/15    Archive Date: 03/11/15	

DOCKET NO.  08-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder (PTSD), to include as secondary to diabetes mellitus.
 
2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.
 
3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to diabetes mellitus.
 
5.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus.
 
6.  Entitlement to service connection for headaches, to include as secondary to cervical degenerative disc disease, hypertension, or diabetes mellitus.
 
7.  Entitlement to service connection for hypercholesterolemia, to include as secondary to service-connected diabetes mellitus.
 
8.  Entitlement to service connection for a dental disorder, to include as secondary to diabetes mellitus.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to July 1974, to include service in the Republic of Vietnam.
 
This case comes before the Board of Veterans Appeals (Board) on appeal of January 2006, January 2007, August 2008, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.
 
This case was previously before the Board in October 2010, at which time it was remanded for additional development.  
 
In a rating decision of September 2011, VA granted entitlement to service connection for coronary artery disease (status post myocardial infarction and coronary bypass graft surgery).  Staged ratings were assigned with a 100 percent evaluation effective from January 22, 2002 to April 30, 2002, a 60 percent evaluation from May 1, 2002, and a 100 percent schedular evaluation effective from February 16, 2011.
 
That same rating decision granted entitlement to a total disability rating based upon individual unemployability from May 1, 2002 to February 16, 2011.  Accordingly, that issue is no longer before the Board.  
 
In a November 2012 rating decision VA granted entitlement to service connection for depression secondary to coronary artery disease.  In that same rating decision, the RO granted entitlement to special monthly compensation based on the statutory housebound criteria effective from February 16, 2011.
 
A review of the record discloses that service connection is currently in effect for coronary artery disease (status post myocardial infarction and coronary bypass graft surgery), assigned a 100 percent evaluation; depression associated with that coronary artery disease, assigned a 30 percent evaluation; residuals of a left knee patellectomy with medial meniscal tear, assigned a 20 percent evaluation; Type II diabetes mellitus, assigned a 20 percent evaluation; and residual scars due to coronary artery bypass grafting associated with coronary artery disease, assigned a noncompensable evaluation.  The Veteran is currently in receipt of a combined 100 percent evaluation for his service-connected disabilities, as well as special monthly compensation under the provisions of 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of coronary artery disease rated 100 percent disabling and additional service-connected disabilities of depression, diabetes mellitus, heart/cardiovascular disease, and left knee patellectomy, independently ratable at 60 percent or more from February 16, 2011.
 
The case is now, once more, before the Board for appellate review.
 
The appeal to the issues of entitlement to service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder, hypertension, an eye disorder, headaches, and a dental disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

FINDINGS OF FACT
 
1.  Peripheral neuropathy of the upper and lower extremities is not shown to have been present in service, or at any time thereafter.
 
2.  A cervical disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including diabetes mellitus.
 
3.  Hypercholesterolemia (i.e., elevated serum blood cholesterol) is a laboratory finding, and not an actual disability.
 
 
CONCLUSIONS OF LAW
 
1.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
2.  A cervical spine disorder, including degenerative disc and/or joint disease, was not incurred in or aggravated by active military service, nor may cervical arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
3.  A cervical spine disorder is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, to include diabetes mellitus.  38 U.S.C.A. §§ 1110, 5013, 5103A; 38 C.F.R. §§ 3.303, 3.310 (2014).
 
4.  Hypercholesterolemia is not a disease or disability within the meaning of legislation governing the award of compensation benefits.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2005, July 2006, January 2012, and February 2012 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, in addition to various articles submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 

Service Connection
 
The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as well as for a disorder of the cervical spine, and hypercholesterolemia.  
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system (such as peripheral neuropathy) or osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).
 
Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).
 
Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).
 
Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).
 
In the present case, the Veteran's claims for service connection were received in February 2006.  Accordingly, his claims are controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.
 
Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of peripheral neuropathy of the upper or lower extremities, a cervical spine disorder, and hypercholesterolemia.  In fact, at a June 1974 separation examination save for an absent left patella, for which the appellant is already service connected, the Veteran's upper and lower extremities were within normal limits, as were his neck and musculoskeletal system (including the spine).  Laboratory testing was negative for hypercholesterolemia, and no pertinent diagnoses were noted.
 
The earliest clinical indication of the presence of any of the disabilities at issue is revealed by VA outpatient treatment records dated in May 1997, almost 23 years following the Veteran's discharge from active duty, at which time radiographic studies showed evidence of degenerative joint and/or disc disease of the cervical spine.  Significantly, at no time, either during service, or thereafter, has the Veteran been shown to suffer from peripheral neuropathy of his upper or lower extremities.  In fact, at a November 2006 VA examination it was specifically indicated that the Veteran did not suffer from peripheral neuropathy of his extremities.
 
The Board acknowledges that, based on the evidence of record, the Veteran has in the past and currently suffers from hypercholesterolemia, which is to say, elevated serum blood cholesterol.  However, the first indication of that laboratory finding appeared no earlier than August 1997, almost 22 years following the Veteran's discharge from service.  Moreover, pursuant to applicable law and regulation, a finding of hypercholesterolemia is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a) (West 2014); 38 C.F.R. § 3.303(c) (2014); see also 61 Fed. Reg. 20,440; 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).
 
The term "disability" for VA purposes refers to impairment of earning capacity.  In that regard, Congress has specifically limited entitlement to service connection to diseases or injuries which have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014); see also Allen, 7 Vet. App. at 448 (1995).  Significantly, in the case at hand, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability.
 
In light of the aforementioned, the Board concludes that hypercholesterolemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Moreover, there is no indication that, at any time, either in service, or thereafter, the Veteran has suffered from peripheral neuropathy of his upper or lower extremities.  Finally, at no time has it been demonstrated that the Veteran's degenerative joint and/or disc disease of the cervical spine had its origin during, or is in any way related to, his period of active military service, or to service-connected diabetes mellitus.  Accordingly, the Veteran's claims for service connection must be denied.
 
In evaluating the Veteran's claims, the Board has the duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of active military service, or, in the alternative, to service-connected diabetes mellitus.  However, not until many years following the Veteran's discharge from service did he file a claim for service connection for any of those disabilities.  As noted above, there is no objective evidence that, at any time, either during service, or thereafter, the Veteran has suffered from peripheral neuropathy of his extremities.  

Further, there is no persuasive evidence that any of the disabilities at issue are in any way causally related to the Veteran's service, or the service-connected diabetes mellitus.  As noted above, the earliest clinical indication of the presence of any of the disabilities at issue is at a point in time many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no persuasive evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service, or service-connected diabetes mellitus.  Under the circumstances, his claims for service connection must be denied.
 
The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  The Veteran's statements and history, however, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Ve.t App. 429, 435 (2011)], the issue as to the etiology of the disabilities, that is, peripheral neuropathy,  a cervical disorder, and hypercholesterolemia falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
 
ORDER
 
Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.
 
Entitlement to service connection for a cervical spine disorder is denied.
 
Entitlement to service connection for hypercholesterolemia is denied.
 
 
REMAND
 
The Veteran claims entitlement to service connection for an acquired psychiatric disorder, other than depression, but including posttraumatic stress disorder; hypertension, an eye disorder, headaches, and a dental disorder.  However, a review of the record raises some question as to the exact nature and etiology of each of those disabilities.
 
As regards the Veteran's claimed psychiatric disability, and as noted above, service connection was granted for depression in 2012.  However, in addition to the Veteran's depression, he has received other psychiatric diagnoses, including a generalized anxiety disorder, a dysthymic disorder (with some symptoms of posttraumatic stress disorder), and an anxiety disorder (with posttraumatic stress disorder features).  The appellant's service treatment records are notable for the fact that in August 1972, the Veteran attempted suicide through an overdose of medication.  Moreover, at the time of that attempt, the appellant received a diagnosis of, among other things, a hysterical character disorder.
 
In Clemons v. Shinseki, 22 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Clemons Court further found that, where a Veteran's claim identifies posttraumatic stress disorder, without more, it cannot be a claim limited exclusively to that diagnosis, but must rather be considered a claim for any mental disability which reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.
 
Turning to the issue of entitlement to service connection for hypertension, the Board acknowledges that service treatment records show no evidence of any such disability.  In fact, the first indication of hypertension was at a point in time many years following the Veteran's discharge from service.  Nonetheless, while the November 2006 VA examiner opined that the Veteran's hypertension was unrelated to diabetes mellitus, no rationale was given for that opinion.  Moreover, given that service connection has since been granted for coronary artery disease, an opinion must be obtained as to whether the Veteran's hypertension is in some way causally related to that disorder.
 
As regards the Veteran's claimed eye disorder a November 2006 VA eye examination did not find diabetic retinopathy.  The examiner, however, did find clinical findings which were consistent with hypertensive retinopathy.  Significantly, to date, the Veteran has yet to undergo a VA ophthalmologic examination for the purpose of determining the exact nature and etiology of his current eye pathology.  Inasmuch as the issue of service connection for an eye disorder is now inextricably intertwined with adjudication of the issue of service connection for hypertension, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.
 
As regards the Veteran's claimed headache disorder, based on a review of the file, it is at this time unclear whether he does, in fact, suffer from a chronic headache disorder.  Moreover, while at the time of the initial filing of his claim, the Veteran asserted that his headache disorder was in some way causally related to service-connected diabetes mellitus, he now argues in the alternative that his headache disability is secondary to hypertension.  Once again, given the fact that the issues of service connection for hypertension and a headache disorder are inextricably intertwined, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.
 
Finally, as regards the Veteran's claim for service connection for a dental disorder, and as noted above, service connection is now in effect for coronary artery disease, evaluated as 100 percent disabling.  Accordingly, the Veteran is entitled to outpatient dental treatment based on that 100 percent schedular rating.  However, a determination as to the Veteran's entitlement to additional benefits is premised upon his ability (or the lack thereof) to be fitted with dentures.  In that regard, while VA outpatient treatment in January 2002 noted that the Veteran was apparently wearing upper dentures, as of the time of a later VA dental examination in January 2007, no mention whatsoever was made as to whether the appellant had in the past worn, or was currently wearing, dentures.  Significantly, at the January 2007 examination there were present only three wisdom teeth, numbers 1, 16 and 17.  Under the circumstances, further development must be undertaken prior to a final adjudication of the Veteran's claim for service connection for a dental disability.  See 38 C.F.R. §§ 3.381, 4.150 (2014).
 
Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since November 2012 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The Veteran should then be afforded VA psychiatric, cardiovascular, ophthalmologic, neurologic, and dental examinations in order to determine the nature and etiology of his claimed hypertension, psychiatric, eye, headache, and dental disabilities.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the psychiatric examination, the examiner must opine whether, in addition the already service-connected depression, the Veteran suffers from any separate, clinically-identifiable and distinct acquired psychiatric disorders.  If so, for each such disorder, the examiner must opine whether it is at least as likely as not that the disorder had their origin during, or are in some way the result of, the Veteran's period of active military service.  Should it be determined that any identified psychiatric disorders did not, in fact, have their origin during the Veteran's period of active service, the examiner must opine whether it is at least as likely as not that any psychiatric disorder other than depression is proximately due to, the result of, or aggravated by diabetes mellitus.
 
Following completion of the cardiovascular examination, the examiner must opine whether hypertension is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's diabetes mellitus and/or coronary artery disease.
 
If and only if hypertension is found to be related to service, or to be caused or aggravated by a service connected disorder, then an examining ophthalmologist must opine whether the Veteran currently suffers from a chronic clinically-identifiable eye disability (to include hypertensive retinopathy, cataracts, and/or a ptergyium), and, if so, whether such disorder(s) are at least as likely as not proximately due to, the result of, or aggravated by hypertension.
 
If and only if hypertension is found to be related to service, or to be caused or aggravated by a service connected disorder, an examining physician must opine whether the Veteran currently suffers from a chronic clinically-identifiable headache disorder, and, if so, whether such disorder is at least as likely as not proximately due to, the result of, or aggravated by his hypertension.
 
Finally, following completion of the dental examination, a VA dentist must opine whether the Veteran's lost masticatory surfaces can be restored by a suitable prosthesis, to include dentures.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the appellant's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.
 
3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in the claims file, as well as the Veteran's Virtual VA and the Veterans Benefits Management System electronic records, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.
 
4.  The AOJ should then readjudicate the Veteran's claims of entitlement to service connection for hypertension, an eye disorder, a headache disorder, and a dental disability, as well as specifically adjudicate the issue of entitlement to service connection for any acquired psychiatric disorder other than depression, to include posttraumatic stress disorder, a generalized anxiety disorder, a dysthymic disorder with some symptoms of posttraumatic stress disorder, and an anxiety disorder with posttraumatic stress disorder features.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which must contain notice of all relevant action taken on the claims for benefits since December 2012.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


